Citation Nr: 0630749	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-24 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1943 to February 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2004 
rating decision by the Newark RO.  In September 2005, a 
Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.  In September 2005, 
this matter was remanded for additional development.  
Pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 
20.900(c) (2006), the Board has advanced the case on the 
docket.


FINDING OF FACT

The veteran has Level I hearing acuity in the right ear and 
level VIII hearing acuity in the left ear.


CONCLUSION OF LAW

A rating in excess of 20 percent for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, 
Diagnostic Code (Code) 6100, 4.86 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

Via November 2003 letter the veteran was informed of the 
evidence and information necessary to substantiate the claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance VA would 
provide to obtain evidence in support of his claim, and the 
evidence he should submit if he did not desire VA to obtain 
such evidence on his behalf.  He was advised to submit any 
medical evidence he had that was pertinent to his claim.  
VCAA mandated notice to the appellant preceded the initial 
adjudication.   See Pelegrini, supra.  

While the veteran was not provided a notice letter pertaining 
to effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), he was not prejudiced by 
this lack of notice.  The decision below does not grant an 
increased rating or address effective date questions.

Regarding the duty to assist, all pertinent/identified 
records that could be obtained, have been secured.  VA has 
arranged for the veteran to be examined.  He has not 
identified any pertinent records that are outstanding.  
Evidentiary development is complete.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir.  2004).   

II. Factual Background

On VA audiological evaluation in December 2003, puretone 
thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT

50
40
45
50
LEFT

55
70
75
80

The average puretone thresholds were 46 decibels, right ear 
and 70 decibels, left ear.  Speech recognition ability was 94 
percent, right ear and 40 percent, left ear.

At a September 2005 Travel Board hearing, the veteran 
testified about how his hearing loss affected his daily life.  
He also stated that he received hearing aids through VA.

On VA audiological evaluation in February 2006, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
50
50
55
LEFT
55
60
75
85
85

The average puretone thresholds were decibels, right ear and 
76 decibels, left ear.  Speech recognition ability was 94 
percent, right ear and 56 percent, left ear.

III. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. § 
4.85. Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. § 
4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more. See 38 C.F.R. 
§ 4.86(a)(b).  Table VII is used to determine the rating 
assigned by combining the Roman numeral designations for 
hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the most recent VA audiometry findings are compared to 
Table VI, the veteran is shown to have Level I hearing acuity 
in the right ear and Level VIII hearing acuity in the left 
ear.  Under Table VII, such levels of hearing acuity warrant 
a noncompensable rating.  Since the puretone thresholds in 
the left ear all exceed 55 decibels, an exceptional pattern 
of hearing impairment is shown, and the hearing loss in the 
left ear may be alternatively rated under Table VIA.  See 
38 C.F.R. § 4.86(a).  However, under Table VIA, the left ear 
has only Level VI hearing acuity.  Consequently, rating under 
Table VIA does not benefit the veteran.  [Notably, the RO 
found in the March 2004 rating (without citing the basis for 
the finding other than reference to the veteran's age) that 
the hearing acuity shown was an improvement that would not be 
sustained, and continued the 20 percent rating that was 
previously in effect.]  Regardless, the veteran's level of 
hearing acuity currently shown clearly does not warrant a 
schedular rating in excess of 20 percent. See Lendenmann, 
supra.  

The Board has also considered whether referral for 
extraschedular rating is warranted.  As such factors as 
marked interference with employment or frequent 
hospitalizations due to hearing loss are not shown, the Board 
finds that referral for extraschedular consideration is not 
in order.  38 C.F.R. § 3.321.

ORDER

A rating in excess of 20 percent for bilateral hearing loss 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


